DETAILED ACTION
Election/Restrictions
Claims 1, 2 and 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/2021. Applicant traverses on the basis that amended claim 1 is now a linking claim. However, the Requirement has been issued on the claims dated 11/6/2020, not the newly amended claims, and claim 5 from the original claims was not a linking claim. The Requirement is maintained. Because claims 6-8 depend from withdrawn claim 5, they are also withdrawn. Applicant is welcome to incorporate limitations from any of the withdrawn claims into independent claim 3 for further examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutland et al. (2003/0202039).

Regarding claim 3, Rutland teaches an ink supply module comprising: 

a slot ([0035], fig. 2, slot in which drying module 202 is accommodated) for accommodating an optional drying/fixation apparatus (note that because the dryer is modular, it is “optional”); 
a second ink supply device ([0020], note that ink is necessarily supplied to heads 112); and 
a first ink outlet port operatively connected to the second ink supply device via a second ink supply line ([0020], note that an outlet port and a supply line are necessarily present). 	Regarding claim 4, Rutland teaches the module of claim 3, further comprising a drying/fixation apparatus in the slot for accommodating an optional drying fixation apparatus (see fig 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853